Title: To Thomas Jefferson from Craven Peyton, 8 December 1803
From: Peyton, Craven
To: Jefferson, Thomas


               
                  Dear Sir
                     
                  Stump Island 8 Dcr. 1803
               
               I waited on the Sheriff Yancy to whom the Note was negotiated with an Accompt. of a debt due from Colo. Lewis to Gamble in Richmd. on Judgement. Yancy informed me he had Just enclosed it to M. Kenny in stanton the Attorney for the plantiff. coud I of seen M. Kenny I think I coud. of made some arangement with him so as to of made the paymt. in apl. in a formar lettar I named. to you I thought Henderson had done nothing in Kentuckey, but a short time aftar convinced. me he had he began & has compleated a very excellent canal & was still going on but at last court I presented a bill in consequence of which the court stoped his proceeding: which woud of been done at a formar Court but M. Barbar thought from the right which I had Obtained he coud not possibly cut them Out & Observd. the More work he did the bettar for the real proprietor, but Henderson considers him self in a very desperate situation & conducts him self Accordingly. Fantress has not returned. with the deed from Kentuckey. he is expected every day. 
               I Am with great Respt. Yr. Mst. Obt.
               
                  C Peyton
               
            